Citation Nr: 0635483	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for a claimed inguinal 
hernia.  

2.  Entitlement to service connection for claimed ascariasis.  

3.  Entitlement to service connection for claimed 
hyperacidity.  




ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The appellant had recognized Philippine Guerrilla and other 
service from September 1942 to March 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the RO.  

Although the appellant indicated in his October 2004 VA Form 
9, Appeal to Board of Veterans' Appeals, that he expressed a 
desire to have a personal hearing before a Veterans Law Judge 
sitting at the RO, but he noted in correspondence received in 
April 2005 that he no longer wanted it.  

The medical evidence received by VA in October 2006, which is 
after the Statement of the Case, relates to hearing loss and 
not to the issues currently before the Board.  


FINDINGS OF FACT

1.  The appellant is not shown to have been manifested 
complaints or findings of an inguinal hernia, ascariasis or 
hyperacidity in service or for many years thereafter.  

2.  The currently demonstrated inguinal hernia, ascariasis 
and hyperacidity are not shown to be due to any event or 
incident of the appellant's period of active service.  


CONCLUSIONS OF LAW

1.  The appellant's disability manifested by an inguinal 
hernia is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The appellant's disability manifested by ascariasis is 
not due disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  The appellant's disability manifested by hyperacidity is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In August 2003, the RO sent the appellant a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of VCAA, the letter informed the appellant what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the appellant.  

The duty to notify includes informing the appellant that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The August 2003 VA letter 
said "[s]end us any medical reports you have."  

The appellant was not informed by VA letter of the applicable 
regulations on disability ratings and effective dates if any 
of his claims was granted, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since all of 
the claims for service connection are being denied, no 
disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
him.  Id.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issues on appeal.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The appellant has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that any 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, there is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably 
affects the outcome of this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The appellant contends that he has an inguinal hernia, 
ascariasis and hyperacidity due to his service.  

The only service medical record on file is an April 1946 
discharge medical report, which does not show any physical 
abnormality.  

The January 2003 and February 2004 medical certificates from 
a private hospital reveal that the appellant had been 
hospitalized for ascariasis in February 1978, for gastric 
hyperacidity in March 1982, and for an inguinal hernia in 
September and October 1983, February 1985 and June 1985.  

The Board observes that these initial diagnoses were made 
more than 32 years following his separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  

The appellant has not presented competent evidence for the 
purpose of linking the claim conditions to any event or 
incident of service.  The claimed conditions, given the 
record, cannot be found to have been present until many years 
after his service in World War II.  

Consequently, the Board finds that the claims of service 
connection for an inguinal hernia, ascariasis and 
hyperacidity must be denied.  

According to a statement from a fellow soldier that was 
received in September 2003, the appellant complained of 
having intermittent abdominal pain in service.  

However, a layperson is not competent to render a probative 
opinion on a medical matter, such as whether there is a 
medical relationship between a claimed disability and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because the preponderance of the evidence is against the 
veteran's claims for service connection for an inguinal 
hernia, ascariasis, and hyperacidity, the doctrine of 
reasonable doubt is not for application and the claims must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for an inguinal hernia is denied.  

Service connection for ascariasis is denied.  

Service connection for hyperacidity is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


